 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7967; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorneys for Plaintiff, The Bank of New York Mellon FKA The Bank of New York As Trustee for
 6   the Certificateholders CWALT, Inc. Alternative Loan Trust 2005-62 Mortgage Pass-through
     Certificates Series 2005-62
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     THE BANK OF NEW YORK MELLON FKA Case No.: 2:19-cv-00517-RFB-NJK
10   THE BANK OF NEW YORK AS TRUSTEE
     FOR    THE    CERTIFICATEHOLDERS STIPULATION AND ORDER TO STAY
11   CWALT, INC. ALTERNATIVE LOAN CASE PENDING APPEAL
     TRUST 2005-62 MORTGAGE PASS-
12   THROUGH CERTIFICATES SERIES 2005-
     62,
13
                    Plaintiff,
14
            vs.
15
     WESTCOR LAND                TITLE INSURANCE
16   COMPANY,

17                   Defendant.

18
            Plaintiff, The Bank of New York Mellon FKA The Bank of New York As Trustee for the
19
20   Certificateholders CWALT, Inc. Alternative Loan Trust 2005-62 Mortgage Pass-Through

21   Certificates Series 2005-62 (hereinafter “BONY”), and Defendant Westcor Land Title Insurance
22   Company, (“Westcor”) (collectively, the “Parties”), by and through their counsel of record,
23
     hereby agree and stipulate as follows.
24
            WHEREAS, there are now currently pending in the United States District Court for the
25
26   District of Nevada more than three dozen actions between national banks, on the one hand, and

27   their title insurers, on the other hand (the “Actions”);
28



                                                  Page 1 of 4
            WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
 1
 2   national bank contends, and the title insurer disputes, that a title insurance claim involving an

 3   HOA assessment lien and subsequent sale was covered by a policy of title insurance;
 4
            WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
 5
     loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
 6
 7   Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5

 8   Endorsement (the “Form Policy”);
 9          WHEREAS, each of the Actions implicates common questions of interpretation of the
10
     Form Policy;
11
            WHEREAS, the national bank in one of these actions has now appealed a judgment of
12
13   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National

14   Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
15   WGC) (the “Wells Fargo II Appeal”);
16
            WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in
17
     the Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
18
19   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition

20   of the other Actions, including the instant action;
21
            WHEREAS, BONY previously moved to stay the instant action pending the disposition
22
     of the Wells Fargo II Appeal [ECF No. 38] (the “Motion to Stay”);
23
            WHEREAS both of the Parties intend that the instant Stipulation is to withdraw and
24
25   replace the previously filed Motion to Stay;

26          WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
27
     action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
28



                                                 Page 2 of 4
     not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
 1
 2   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on

 3   the Wells Fargo II Appeal might affect the disposition of this case);
 4
             NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
 5
     stipulate and agree as follows:
 6
 7           1. The instant action shall immediately be STAYED, pending the disposition of the Wells

 8           Fargo II Appeal.
 9           2. The scheduling order previously entered in this action is hereby VACATED.
10
             3. Each of the Parties shall be excused from responding to any now-outstanding
11
             discovery requests propounded by the other until after the stay is lifted.
12
13           4. Any now-pending deadlines to file responses to, or replies in support of, any

14           outstanding motions are hereby VACATED.
15
16
     ///
17
18
19   ///

20
21
     ///
22
23
     ///
24
25
26   ///
27
28



                                                  Page 3 of 4
            5. By entering into this stipulation, neither of the Parties is waiving its right to
 1
 2          subsequently move the Court for an order lifting the stay in this action.

 3   DATED this 16th day of January, 2020.           DATED this 16th day of January, 2020.
 4
     WRIGHT, FINLAY & ZAK, LLP                       RESNICK & LOUIS, P.C.
 5
     /s/ Lindsay D. Robbins                          /s/ Sue Trazig Cavaco
 6   Lindsay D. Robbins, Esq.                        Sue Trazig Cavaco, Esq.
 7   Nevada Bar No. 13474                            Nevada Bar No. 6150
     7785 W. Sahara Ave., Suite 200                  Emily Navasca, Esq.
 8   Las Vegas, NV 89117                             Nevada Bar No. 13202
     Attorney for Plaintiff The Bank of New York     8925 West Russel Rd., Suite 220
 9   Mellon FKA The Bank of New York As              Las Vegas, NV 89148
10   Trustee for the Certificateholders CWALT,       Attorneys for Defendant, Westcor Land Title
     Inc. Alternative Loan Trust 2005-62             Insurance Company
11   Mortgage Pass-through Certificates Series
     2005-62
12
13
     IT IS SO ORDERED.
14
                       21st day of _____________,
            Dated this _____         January      2020.
15
16                                                 ________________________________________
                                                   RICHARD F. BOULWARE, II
17                                                 UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28



                                                Page 4 of 4
